Title: To Alexander Hamilton from Caleb Swan, 14 January 1800
From: Swan, Caleb
To: Hamilton, Alexander


Philadelphia, January 14, 1800. “It is provided by the 4 Section of an act passed the 3d. March 1797, entituled ‘An act to amend, and repeal in part, the act intituled “an act to ascertain and fix the military establishment of the united States.” That to the brigadier while commander in chief, and to each officer while commanding a seperate post, there shall be allowed twice the number of Rations to which, they would otherwise be entitled.’ Questions arise concerning this allowance which I am not competent to decide. It has been suggested that officers commanding recruiting rendezvous’s, or encampments, are not entitled to the allowance; on the contrary, such officers contend that they are entitled and some have drawn it in kind from the contractors while others, in the usual way, claim money in lieu thereof, from subsistence accounts. I am anxious to be informed whether any distinction is to be made in regard to the command of a seperate post, and if so, what description of command will authorise the allowance of double rations. A desire to do right induces me to avail myself of your advice on the subject.…”
